           Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

LUKE H.,

                                     Plaintiff,

                  v.                                                               3:19-CV-720
                                                                                      (DJS)
ANDREW SAUL, Commissioner of
Social Security,

                                     Defendant.


APPEARANCES:                                                    OF COUNSEL:

LACHMAN & GORTON                                                PETER A. GORTON, ESQ.
Counsel for Plaintiff
1500 East Main Street
P.O. Box 89
Endicott, New York 13761-0089

SOCIAL SECURITY ADMINISTRATION                                   RAMI M. VANEGAS, ESQ.
Office of Regional General Counsel                               Special Assistant U.S. Attorney
Counsel for Defendant
J.F.K. Federal Building, Room 625
Boston, Massachusetts 02203

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Currently before the Court, in this Social Security action filed by Luke H.

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the


1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 8 & General Order 18.
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 2 of 14




Commissioner”) pursuant to 42 U.S.C. §§ 405(g), are Plaintiff’s Motion for Judgment

on the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt. Nos. 13,

14, & 17. For the reasons set forth below, Plaintiff’s Motion for Judgment on the

Pleadings is granted, and Defendant’s Motion for Judgment on the Pleadings is denied.

The Commissioner’s decision denying Plaintiff’s disability benefits is remanded for

further proceedings.

                          I. RELEVANT BACKGROUND

                               A. Factual Background

       Plaintiff was born in 1985. Dkt. No. 10, Admin. Tr. (“Tr.”), p. 140. Plaintiff

reported completing high school. Tr. at p. 142. Plaintiff has past work experience as a

warehouse worker, dishwasher, and in the food service industry. Tr. at p. 189. Plaintiff

alleges disability due to fibromyalgia, PTSD, depression, anxiety, schizotypal

personality disorder, autistic spectrum disorder, and hypertension. Tr. at p. 180.

                                B. Procedural History

       As relevant to the Complaint, Plaintiff applied for Supplemental Security Income

on December 23, 2015. Tr. at pp. 14 & 263-271. He alleged a disability onset date of

November 1, 2008, which was later amended to March 23, 2015. Tr. at pp. 14, 264, &

268. Plaintiff’s application was initially denied in February 2016, after which he timely

requested a hearing before an Administrative Law Judge (“ALJ”). Tr. at pp. 178 & 208.

Plaintiff appeared at a hearing before ALJ Mary J. Leary on March 19, 2018. Tr. at pp.

                                            2
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 3 of 14




131-177. On June 11, 2018, the ALJ issued a written decision finding Plaintiff was not

disabled under the Social Security Act. Tr. at pp. 14-27. On April 23, 2019, the Appeals

Council denied Plaintiff’s request for review, making the ALJ’s decision the final

decision of the Commissioner. Tr. at pp. 1-6.

                                C. The ALJ’s Decision

       In her decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since his amended alleged onset date. Tr. at p. 17. Second, the ALJ found that Plaintiff

had the following severe impairments: “fibromyalgia; obesity; and mental impairments

variously diagnosed as anxiety disorder, depressive disorder, schizoid personality

disorder, PTSD, and social anxiety disorder.” Id. Third, the ALJ found that Plaintiff

does not have an impairment or combination of impairments that meets or medically

equals one of the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the

“Listings”). Tr. at p. 18. Fourth, the ALJ found that Plaintiff has the residual functional

capacity (“RFC”) to perform light work except that he can:

       occasionally climb ramps and stairs; occasionally climb ladders, ropes,
       and scaffolds; and occasionally stoop and kneel. The claimant must avoid
       concentrated exposure to heat, extreme cold, vibration, and hazards such
       as dangerous machinery and unprotected heights. The person can tolerate
       occasional contact with co-workers and supervisors, but no contact with
       the general public, in a setting where the individual can complete tasks
       relatively independently and where social interaction would not be a
       primary job requirement.



                                            3
         Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 4 of 14




Tr. at p. 19. Fifth, the ALJ found that Plaintiff could not perform his past relevant work.

Tr. at p. 25. Sixth, the ALJ found that Plaintiff is classified as a younger individual, that

he has a high school education, and that transferability of job skills was not material

because under the Medical-Vocational Rules Plaintiff would be not disabled regardless

of whether he had transferable skills. Tr. at p. 26. Finally, the ALJ found that there

were jobs existing in significant numbers in the national economy which Plaintiff could

perform. Tr. at pp. 26-27. The ALJ, therefore, concluded that Plaintiff is not disabled.

Tr. at p. 27.

                  D. The Parties’ Briefing on Their Cross-Motions

       Plaintiff raises four issues for consideration by the Court. See generally Dkt. No.

13, Pl.’s Mem. of Law. First, Plaintiff contends that the ALJ erred in finding that he

would be able to maintain a regular schedule. Id. at pp. 10-13. Second, he argues that

the ALJ erred by failing to explain the difference in treatment she identified for

Plaintiff’s ability to interact with various groups of people. Id. at p. 14. Third, Plaintiff

objects to the ALJ’s weighing of opinions in the record. Id. at pp. 15-19. Finally,

Plaintiff alleges that based on these errors, the ALJ’s Step Five determination was not

supported by substantial evidence. Id. at p. 20.

       In response, Defendant first contends that the RFC finding was supported by

substantial evidence. Dkt. No. 14, Def.’s Mem. of Law at pp. 4-10. Second, Defendant

maintains that there was no error in the ALJ’s analysis of the medical opinions in

                                             4
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 5 of 14




Plaintiff’s case. Id. at pp. 10-14. Finally, Defendant submits that there was no error at

Step Five. Id. at pp. 14-15.

                        II. RELEVANT LEGAL STANDARD

                                A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).            Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than

one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

                                            5
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 6 of 14




       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his
                                             6
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 7 of 14




              physical or mental ability to do basic work activities. If the
              claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the
              [Commissioner] will consider him disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a “listed” impairment is
              unable to perform substantial gainful activity. Assuming the
              claimant does not have a listed impairment, the fourth
              inquiry is whether, despite the claimant’s severe
              impairment, he has the residual functional capacity to
              perform his past work. Finally, if the claimant is unable to
              perform his past work, the [Commissioner] then determines
              whether there is other work which the claimant could
              perform. Under the cases previously discussed, the claimant
              bears the burden of the proof as to the first four steps, while
              the [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                    III. ANALYSIS

      A. The ALJ’s Assessment of Plaintiff’s Ability to Maintain a Schedule
                          and Interact with Others

       Plaintiff maintains that the ALJ erred in concluding that he could maintain a

regular work schedule and in concluding that Plaintiff could interact with some groups

of people but not others in the workplace. Pl.’s Mem. of Law at pp. 10-14. Both

arguments relate directly to the ALJ’s weighing of three medical opinions in the record.
                                            7
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 8 of 14




For the reasons which follow, the Court concludes that the ALJ’s analysis of these

opinions warrants remand for further consideration.

                                   1. Cherry Picking

       As noted, the ALJ gave partial weight to some portions of the opinions from

Doctors Slowik and Moore, but only limited weight to others. Tr. at pp. 24-25. A review

of the record, however, demonstrates that in doing so the ALJ impermissibly cherry-

picked from the opinions. Cherry picking “refers to improperly crediting evidence that

supports findings while ignoring conflicting evidence from the same source.” Dowling

v. Comm’ r of Soc. Sec., 2015 WL 5512408, at *11 (N.D.N.Y. Sept. 15, 2015). “‘Cherry

picked’ decisions do not satisfy substantial evidence standards because reviewing courts

cannot conclude, under such circumstances, that adverse findings were based on

evidence reasonable minds might accept as adequate to support a conclusion.” Strange

v. Comm’r of Soc. Sec., 2014 WL 4637093, at *9 (N.D.N.Y. Sept. 16, 2014). Several

examples illustrate how cherry picking of the medical opinions here renders the

weighing of their opinions erroneous.

       Dr. Slowik found that Plaintiff’s ability to relate to others was moderately to

markedly limited. Tr. at p. 422. The ALJ found this opinion was entitled to only limited

weight because it was not supported by Dr. Slowik’s examination findings, including

his intellectual functioning, coherent thoughts, ability to maintain eye contact, and his

language skills. Tr. at pp. 24-25. It is not clear how those skills necessarily reflect on

                                            8
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 9 of 14




Plaintiff’s ability to interact with others. More importantly, the decision ignores Dr.

Slowik’s arguably more relevant findings that Plaintiff is unable to take public

transportation due to anxiety and “socializes with his friends online only.” Tr. at p. 421.

While those findings do not necessarily mean that Plaintiff could not adequately relate

to others, the failure to address them in the vocational context highlights the selective

review of the record. This is especially true given that the ALJ references Plaintiff’s

online gaming activity elsewhere in her opinion as supportive of Plaintiff’s ability to

learn tasks and work independently. Tr. at p. 24.

       The record demonstrates similar cherry picking of Dr. Moore’s opinion. Dr.

Moore found Plaintiff to have marked limitations in his ability to relate to others. Tr. at

p. 504. The ALJ found this opinion vague and inconsistent with the record in part based

on Plaintiff’s appearance, intelligence, and memory. Tr. at p. 25. Here, too, however,

the ALJ appears to have disregarded Dr. Moore’s observations that Plaintiff’s anxiety

prevented him from being around others on public transportation, that he had friends

only online, and “tries hard” to avoid going out shopping. Tr. at p. 503.

       Similarly, the record demonstrates cherry picking with respect to the level of

scrutiny the ALJ gave to the reasoning underlying the opinions of Doctors Moore and

Slowik. Despite finding it vague, the ALJ gave partial weight to Dr. Moore’s opinion

that Plaintiff had “mild limitations in regard to learning new tasks and performing

complex tasks independently.” Tr. at pp. 24 & 503-504. Dr. Moore’s conclusion that

                                            9
       Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 10 of 14




Plaintiff had “marked limitations in regard to . . . making appropriate work decisions,

and maintaining a regular work schedule,” Tr. at p. 504, however, was given only limited

weight because it was “vague, failing to provide specific limitations in vocationally

relevant terms.” Tr. at p. 25. The ALJ offered no explanation as to why the inability to

make work decisions and maintain a regular work schedule were not vocationally

relevant terms. As a result, the ALJ’s “conclusory rationale is an insufficient basis for

discounting medical opinions.” Demera v. Astrue, 2013 WL 391006, at *2 (E.D.N.Y.

Jan. 24, 2013). Despite stating that “the finding of ‘mild’ limitations is vague” the ALJ

nonetheless gave partial weight to Dr. Moore’s conclusions finding mild limitations. Tr.

at p. 25. In doing so, however, the ALJ gave no explanation as to why she afforded

more weight to some “vague” opinions than others. This inconsistency also prevents

the Court from making a complete assessment of the ALJ’s decision. Laureen P. v.

Saul, 2020 WL 1044012, at *4 (N.D.N.Y. Mar. 4, 2020).

       In addition, the ALJ appears to have rejected these opinions as impermissibly

vague based on the use of the terms “moderate” and “marked.” Tr. at pp. 24-25.

“However, ‘the mere use of phrases such as ‘moderate’ or ‘mild’ does not render a

doctor’s opinion vague or non-substantial for purposes of an ALJ’s RFC

determination.’” Page v. Berryhill, 2018 WL 2329457, at *6 (W.D.N.Y. May 23, 2018)




                                           10
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 11 of 14




(quoting Dutcher v. Colvin, 2014 WL 295776, at *5 (N.D.N.Y. Jan. 27, 2014)).

“Instead, the determinative question is whether the conclusions were supported by

examination results and the record as a whole.” Id.

                       2. Failure to Provide Adequate Explanation

       The ALJ found that Plaintiff could “tolerate occasional contact with co-workers

and supervisors, but no contact with the general public.” Tr. at p. 19. Plaintiff objects

that the ALJ erred by failing to explain why she treated Plaintiff’s ability to interact with

co-workers and supervisors differently than the general public. Pl.’s Mem. of Law at p.

14. While a distinction of this sort, when properly explained, may well be appropriate

based on the evidence in the record, see Campos v. Saul, 2020 WL 1285113, at *21

(S.D.N.Y. Mar. 18, 2020), no such explanation was provided here. In reaching this

conclusion the ALJ appears to have relied on Plaintiff’s stated ability to go shopping at

Walmart and play video games online with groups. Tr. at pp. 24-25. While such

evidence might support a limited degree of interaction between Plaintiff and others and

thus support the conclusion that Plaintiff is able to maintain some level of contact with

individuals in a workplace, it offers no guidance on why the particular restriction

imposed by the ALJ - limiting that contact to a smaller group, potential co-workers,

rather than the general public - was consistent with the record evidence. Plaintiff’s

ability to shop in a store, for example, would suggest that Plaintiff may be able to

function around a group larger than that articulated by the ALJ. “The ALJ must build

                                             11
          Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 12 of 14




an accurate and logical bridge from the evidence to [her] conclusion to enable a

meaningful review.” Pamela P. v. Saul, 2020 WL 2561106, at *4 (N.D.N.Y. May 20,

2020) (internal quotations and citations omitted). Without some explanation for the

ALJ’s limited view of Plaintiff’s functional capacity, the Court is unable to properly

assess the ALJ’s RFC determination. Robert D. v. Comm’r of Soc. Sec., 2020 WL

2553260, at *7 (N.D.N.Y. May 20, 2020) (“The ALJ’s explanation of the weight

afforded to this opinion fails to give the Court a clear picture of her analysis”). 1

         Accordingly, remand is required for a more detailed consideration of the medical

opinions discussed above.

                     B. The ALJ’s Evaluation of Dr. Bhutwala’s Opinion

         Plaintiff also objects to the ALJ’s decision to afford “significant weight” to the

opinion of Dr. Bhutwala, a state agency analyst who did not examine Plaintiff. Pl.’s

Mem. of Law at pp. 15-19. Plaintiff’s primary objection to the weight accorded Dr.

Bhutwala’s opinion is based on the alleged failure to comply with a Program Operations

Manual System (“POMS”) directive for filling out evaluation forms. Pl.’s Mem. of Law

at pp. 15-18. The parties dispute whether the POMS relied upon by Plaintiff in his

arguments here is applicable to this case. Compare Def.’s Mem. of Law at pp. 11-12



1
  Nor is it an answer to this question that by providing a more restrictive RFC than may have been necessary, any
error in this regard is harmless. Sontz v. Colvin, 2016 WL 4444876, at *10 (N.D.N.Y. Aug. 23, 2016) (ALJ’s
failure to provide sufficient explanation was harmless). The problem with such an argument is that while the
ALJ’s RFC may have been more restrictive than necessary, it is also true that it may have been more permissive
than Plaintiff could in fact handle, if it is true that he was unable to interact with any individuals in the workplace.
Without more explanation, the Court simply cannot properly evaluate the distinction noted by the ALJ.
                                                          12
       Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 13 of 14




with Dkt. No. 17, Pl.’s Reply Mem. of Law at pp. 2-3. While the POMS have no legal

effect, Tejada v. Apfel, 167 F.3d 770, 775 (2d Cir. 1999), the Court would expect the

ALJ to comply with agency policy regarding evaluation of the medical evidence. As to

this procedural point, however, the Court finds the record insufficient to evaluate the

merits of the parties’ submissions. The parties each refer to documentation, particular

form numbers, for example, that are not specifically referenced in the record and other

information not readily accessible in the record regarding the precise data entry methods

used regarding Dr. Bhutwala’s opinion. On remand, the ALJ should specifically identify

the basis for assessing Dr. Bhutwala’s opinion, including the assessment of Plaintiff’s

mental functioning.

                           C. The ALJ’s Step Five Analysis

       Finally, Plaintiff maintains that as a result of the alleged errors addressed above,

the ALJ’s RFC determination was erroneous and that her determination at Step Five of

the sequential analysis is also erroneous. Pl.’s Mem. of Law at p. 20. For the reasons

set forth above, remand is required for re-examination of the medical opinions and

Plaintiff’s functional capacity. In light of that determination, the ALJ will necessarily

need to make a new assessment at Step Five of the sequential analysis.




                                            13
        Case 3:19-cv-00720-DJS Document 18 Filed 07/28/20 Page 14 of 14




                                IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings is

GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings is

DENIED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

REMANDED for further proceedings pursuant to sentence four of section 405; and it

is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-

Decision and Order on the parties.

Dated: July 28, 2020
       Albany, New York




                                        14
